EXHIBIT 10.15

 

[ntn_logo.jpg]

 

 

December 16, 2014

 

Allen Wolff

7422 Sitio Montilla

Carlsbad, CA 92009

 

Re: Offer of Employment

 

Dear Allen:

 

NTN Buzztime, Inc. ("Buzztime") is pleased to offer you the position of Chief
Financial Officer, reporting to Buzztime’s Chief Executive Officer. We are all
excited about having you join the company. As a member of Buzztime’s executive
team, you will be responsible for the company’s financial and operational
performance and any other duties assigned by the CEO. Your anticipated start
date will be Monday, December 29, 2014. This offer and your employment
relationship will be subject to the terms and conditions of this letter and the
final approval of the Board of Directors and the Nominating and Corporate
Governance/Compensation Committee.

 

Upon starting your employment, your salary will be $8,653.85 per pay period
($225,000.00 annualized). All salaries have applicable withholdings, are paid
bi-weekly and in accordance with Buzztime's normal payroll practices. Future
adjustments in compensation, if any, will be made by Buzztime in its sole and
absolute discretion. This position is exempt, therefore you will not receive
overtime pay if you work more than (8) hours in a workday or (40) hours in a
workweek.

 

You will be eligible to participate in a personal incentive plan ("the Incentive
Plan") for the calendar year of 2015. The specifics of this Incentive Plan will
be determined in the company’s discretion and presented to you for your
signature after approval of its terms by the Nominating and Corporate
Governance/Compensation Committee. The Incentive Plan will provide that you are
eligible to earn up to 50% of your base salary upon your achievement of personal
and corporate goals.

 

Subject to Buzztime's Board of Directors' approval, on your start date you will
be granted incentive stock options (to the fullest extent allowed under current
legal limitations) to purchase 250,000 shares of Buzztime's common stock in
accordance with the NTN Buzztime, Inc. 2010 Employee Stock Option Plan (the
"Plan") and related option documents. Notwithstanding any terms of the Plan to
the contrary, your stock options will be priced at the closing price on the date
you commence employment with the company. All vesting calculations shall be
based on the date of commencement of your employment. All options will vest over
a period of four (4) years beginning on the first anniversary of your employment
and expire at the end of ten (10) years in accordance with the terms of the
Plan.

 

 

 

 

  2231 rutherford rd. suite 200 carlsbad, ca 92008 760.438.7400 buzztime.com  



 

 

 

[ntn_logo.jpg]

 

 

You will also be eligible for all benefits available to other full-time Buzztime
employees, in accordance with Buzztime's benefit plan documents. Such benefits
include participation in Buzztime's medical, dental, vision, life and other
group insurance programs on the first of the month following your hire date and
participation in Buzztime's 401(k) plan with enrollment occurring monthly
(following the eligibility entry service requirement of 250 hours and 3 months
service). You shall be entitled to 16 days of PTO, accrued as set forth in
Buzztime’s paid time off policy and subject to a maximum cap of 1.5 times the
total annual accrual (24 days). Buzztime reserves the right to change or
eliminate these benefits, or the policies governing them, on a prospective basis
at any time.

 

Your employment with Buzztime will be "at-will." This means your employment is
not for any specific period of time and can be terminated by you or by Buzztime
at any time. In addition, Buzztime reserves the right to modify your title,
duties or reporting relationship. Any change to the at-will employment
relationship must be by a specific, written agreement signed by you and
Buzztime's Chief Executive Officer.

 

This offer is contingent upon the following:

 

- Signing Buzztime's Ethics Policy (See enclosed);

 

- Compliance with federal I-9 requirements (please bring suitable documentation
with you on your first day of work verifying your identity and legal
authorization to work in the United States);

 

- Satisfactory completion of a background investigation to include criminal,
credit, education verification, employment verification and reference checks;

 

- Signing Buzztime's Arbitration Agreement (See enclosed);

 

- Signing Buzztime's Confidentiality and Inventions Agreement (See enclosed);

 

 

This letter and the enclosures, including the Ethics Policy, Arbitration
Agreement and Confidentiality and Inventions Agreement makes up the entire
agreement between you and Buzztime relating to your employment and supersedes
all other agreements, understandings, and representations on this subject. This
letter may not be modified or amended except by a specific, written agreement
signed by you and Buzztime's Chief Executive Officer.

 

 

 

 

  2231 rutherford rd. suite 200 carlsbad, ca 92008 760.438.7400 buzztime.com  





 

 

 [ntn_logo.jpg]

 

 

This offer will expire on December 18, 2014. To indicate your acceptance of
Buzztime's offer of the terms and conditions set forth in this letter, please
sign and date this letter no later than December 18, 2014 in the space provided
below and it will be routed back to HR via EchoSign.

 

We are excited to have you join the team and become a critical part of our
executive team and our future. I look forward to having you join us.

 

Sincerely,

 

/s/ Ram Krishnan        

 

Ram Krishnan

Chief Executive Officer

 

* * *

 

I have read this offer letter in its entirety and agree to the terms and
conditions of employment. I understand and agree that my employment with
Buzztime is at-will, which means either you or Buzztime may terminate the
employment relationship at any time with or without cause or advance notice.

 

 



      Dec. 16, 2014               /s/ Allen Wolff                  Date
      Allen Wolff

 

 

 

 

  2231 rutherford rd. suite 200 carlsbad, ca 92008 760.438.7400 buzztime.com  







 

 